DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 46 is objected to because of the following informalities: lines 1-2 states “wherein the said external surface” (emphasis added); it is suggested either the word “the” or the word “said” be deleted since it is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 35 and 36, which recited the limitation “the concentration” on lines 1-2 of both claims; there is insufficient antecedent basis for this limitation in the claims.  In order to overcome this issue, it is suggested the word “the”, on line 1 of claim 35, be deleted and replaced with the word “a”.  Furthermore, the parameters of the biocompatible biodegradable polymer having a concentration from 30%-39% w/v (claim 35) and specifically 35% w/v (claim 36) are only synthetic biocompatible biodegradable polymer”, so it is unclear how the “only”, i.e. singular, biocompatible biodegradable polymer could have any concentration less than 100%.
Regarding claims 37, 38, 40 and 46, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 40, 42, 43 and 45, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 41, it is not clear what, if any, additional structural limitations are imparted by this claim over the structure of the final device since the parameter of this claim merely seems to be reciting a product by process limitation, without any clear structural limitations impacting/related to the structure of the final device.  Thus, one having ordinary skill in the art would not reasonably be apprised of the scope, thereby rendering the claim indefinite.
Regarding claim 44, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation following the phrase needs to be met in order to read on the claimed invention.
Regarding claim 47, it is not clear if the limitation set forth in the claim is directed to the structure of the final device, or if it is an intended use/functional limitation which occurs after implantation of the device; and the originally filed specification of the current application at hand 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of making/manufacturing is/are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 32-36 and 39-48 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xie et al. (US PG Pub. 2014/0004159), as set forth in the IDS dated 06/21/2019, hereinafter Xie.
Regarding claims 32, 33 and 41, Xie discloses a section of synthetic skin tissue comprising a matrix in the form of a continuous sheet of electrospun fibres for growing differentiated skin tissue prepared by electrospinning a solution of only synthetic biocompatible biodegradable polymer, selected from the group PLGA, PLA, PCL, PHBV, PDO, PGA, PLCL, PLLA-DLA, PEUU, cellulose-acetate, PEG-b-PLA, EVOH, PVA, PEO, PVP, blended PLA/PCL, gelatin-PVA, sodium aliginate/PEO, chitosan/PEO, chitosan/PVA, gelatin/elastin/PLGA, silk/PEO, silk fibroin/chitosan, PDO/elastin, hyaluronic acid/gelatin, PDLA/HA, PLLA/HA, gelatin/HA, gelatin/siloxane, PLLA/MWNTs/HA, and/or PLGA/HA: wherein the electrospun fibres are about 0.5 to 3 m, keratinocytes are accumulated on an external face of the matrix forming an epidermis, fibroblasts have migrated into the matrix forming a dermis, and said matrix is within the dermis ([0010]; [0012]; [0013]; [0055], Lines 1-4 & 10-13; [0060], Line 1-3; Table 1; [0063]; [0065]; [0068]; [0070] & [0087]); and though it is not specifically disclosed the electrospinning was at a flow rate of 0.1 to 0.4mL/hr, more specifically 0.4mL/hr or 0.3mL/hr, this parameter is a product-by-process parameter, and it is important to keep in mind that that patentability of a product does not depend on its method of production: if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  Moreover, Xie’s disclosed 0.5mL/hr flow rate ([0083], Lines 1-6 & [0110], Lines 1-8) would equate to a prima facie case of obviousness since it is stated that obviousness “exists where the claimed ranges or amounts do not overlap with the 
Regarding claim 34, Xie discloses the section of synthetic skin tissue according to claim 32, wherein the polymer is poly(lactic-co-glycolic acid) – PLGA (Table 1).
Regarding claims 35 and 36, Xie discloses the section of synthetic skin tissue according to claim 32, and though it is not specifically disclosed that the concentration of biocompatible biodegradable polymer is 35% w/v, this parameter is considered a product-by-process parameter/claim since the above mentioned polymer percentage is in respect to the solvent in with it is dissolved for electrospinning, however the final product doesn’t contain the solvent, instead only containing the polymer; and it is important to keep in mind that that patentability of a product does not depend on its method of production: if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Thus, in the instant case, the final device/synthetic skin tissue of Xie meets all the structural limitations set forth in the claims, and therefore reads on the claims.
Regarding claim 39, Xie discloses the section of synthetic skin tissue according to claim 32, wherein a solvent comprising chloroform, ethanol, acetic acid HFIP, propan-2-ol, acetic acid, DMSO, DMF, ethyl acetate, 1,4-dioxane, formic acid and/or water, is employed with the biocompatible biodegradable polymer (Table 1).
Regarding claim 40, Xie discloses the section of synthetic skin tissue according to claim 32, wherein a textured plate was employed to collect the electrospun fibres ([0059], Lines 1-8 & [0092], Lines 5-7).
Regarding claim 42, Xie the section of synthetic skin tissue according to claim 32, wherein the matrix has a thickness of 100 m or less ([0107], Line 11).
Regarding claims 43, 44 and 46, Xie discloses the section of synthetic skin tissue according to claim 32, wherein the external surface of the matrix is coated with an extracellular matrix protein, specifically collagen, laminin and/or fibronectin ([0070]).
Regarding claim 45, Xie discloses the section of synthetic skin according to claim 32, wherein pores suitable for allowing migration of fibroblasts, illustrated in Figures 6C-6F ([0069]; [0076] & [0087]).
Regarding claim 47, Xie discloses the section of synthetic skin tissue according to claim 32, wherein the biocompatible biodegradable polymer making up the matrix, has started degrading ([0060], Lines 1-6).
Regarding claim 48, Xie discloses the section of synthetic skin tissue according to claim 32, where the skin tissue comprises synthetic Rete ridges ([0129], Last 6 Lines).

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 34 above, and in view of Mcneil et al. (US PG Pub. 2012/0004199), as set forth in the IDS dated 06/21/2019, hereinafter Mcneil.
Regarding claims 37 and 38, Xie discloses the section of synthetic skin tissue according to claim 34, but does not specifically disclose the ratio of poly-lactic acid to poly-glycolic acid in the PLGA is 75:25 to 65:35, respectively.
	However, Mcneil teaches a synthetic tissue, in the same field of endeavor, prepared by electrospinning a biocompatible biodegradable polymer, specifically PLGA, where the ratio of poly-lactic acid to poly-glycolic acid is 75:25 to 65:35, respectively ([0011], Lines 4-8 & [0024]). Adjusting the ration/having different ratios of poly-lactic and poly-glycolic acids in PLGA allows for the adjustment of degradation rate/time ([0115], Lines 1-4).
	In view of the teachings of Mcneil, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the ratio of poly-lactic acid to poly-glycolic acid, in the PLGA of the synthetic skin tissue of Xie, to be 75:25 to 65:35, respectively, in order to adjust/achieve an appropriately desired degradation rate/time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774